                      IN THE UNITED STATES DISTRICT COURT
                  FOR THEEASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. 5:12-CR-301-D
                                 No. 5:17-CV-81-D

JAMES TIIOMAS WEBB,                       )
                                          )
                          Petitioner,     )
                                          )
                  v.                      )                      ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                          Respondent.     )


       On February 25, 2021, James Thomas Webb ("Webb") filed a motion for consideration in

multi district litigation [D.E. 243] and attached 129 pages to his motion. In his motion, Webb

references Puerto Rice v. SS Zoe Colocomtroni, 601 F.2d 39 (1st Cir. 1979), United States v. Cotton,

535 U.S. 625 (2002), Liu et al v. Sec. and Exch. Com.m'n, 140 S. Ct. 1926 (2020), Fed. R. App. P.

12.1, Fed. R. App. P. 62.1, and Fed. R. Civ. P. 60(b). Webb again seeks to have his criminal case

in this court (which is final) terminated because it was not consolidated with a Securities and

Exchange Commission case against him in Florida.

       The court has reviewed the record. The court denies Webb's motion [D.E. 243] as baseless.

Likewise, the court denies as baseless Webb's motions at [D.E. 246,247].

       In sum, the court DENIES Webb's motions [D.E. 243, 246, 247].

       SO ORDERED. This -1l. day of June 2021.



                                                       ~SC.DEVERill
                                                       United States District Judge




            Case 5:12-cr-00301-D Document 250 Filed 06/14/21 Page 1 of 1
